
	

114 HR 2020 IH: Treason and Passport Revocation Act of 2015
U.S. House of Representatives
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2020
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2015
			Mr. Peters (for himself, Mr. Vargas, and Mrs. Davis of California) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title 18, United States Code, to include foreign terrorist organizations as enemies of the
			 United States for purposes of treason, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Treason and Passport Revocation Act of 2015. 2.TreasonSection 2381 of title 18, United States Code, is amended—
 (1)by striking Whoever and inserting the following: (a) Whoever; and (2)by inserting at the end the following:
				
 (b)For purposes of this section, an organization that the Secretary of State has designated as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189) shall be considered an enemy of the United States..
			3.Revocation or denial of passports and passport cards to individuals affiliated with foreign
 terrorist organizationsThe Act entitled An Act to regulate the issue and validity of passports, and for other purposes, approved July 3, 1926 (22 U.S.C. 211a et seq.), commonly known as the Passport Act of 1926, is amended by adding at the end the following:  4.Authority to deny or revoke passport and passport card (a)Ineligibility (1)IssuanceExcept as provided under subsection (b), the Secretary of State may not issue a passport or passport card to any individual whom the Secretary has determined is a member of or is otherwise affiliated with an organization the Secretary has designated as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).
 (2)RevocationThe Secretary of State shall revoke a passport or passport card previously issued to any individual described in paragraph (1).
						(b)Exceptions
 (1)Emergency and humanitarian situationsNotwithstanding subsection (a), the Secretary of State may issue a passport or passport card, in emergency circumstances or for humanitarian reasons, to an individual described in paragraph (1) of such subsection.
 (2)Limitation for return to united statesNotwithstanding subsection (a)(2), the Secretary of State, before revocation, may— (A)limit a previously issued passport or passport card only for return travel to the United States; or
 (B)issue a limited passport or passport card that only permits return travel to the United States. (c)ReportIf the Secretary of State issues or limits a passport or passport card under subsection (b), the Secretary shall, not later than 30 days after such issuance or limitation, submit to Congress a report on such issuance or limitation, as the case may be..
		
